290 F.2d 220
Beatrice PEMBERTON, Appellant,v.Paul COLONNA.
No. 13513.
United States Court of Appeals Third Circuit.
Argued April 17, 1961.Decided May 1, 1961.

Ward F. Clark, New Hope, Pa., for appellant.
Francis E. Shields, Philadelphia, Pa.  (Earle E. Baruch, Jr., Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
In this case the plaintiff seeks to maintain a suit in federal court on the basis of diversity of citizenship, 28 U.S.C. 1332.  In the district court there was controversy upon the question whether plaintiff had established a new domicile in Mexico.  The court found that she had.  We are not reviewing this phase of the case.  Assuming that she has established a domicile in Mexico she still is not entitled to maintain an action in federal court.  It is admitted she has not become a citizen of Mexico and that she is living there under what is called a 'tourists' card.'  A citizen of the United States is a citizen of the state in which he is domiciled.  That is clear.  But a citizen of the United States who is domiciled abroad is not a citizen of the country where he makes his home.  To do that he must renounce his United States citizenship and acquire citizenship in the foreign country.  We think that section (a)(2) 'citizens of a State, and foreign states or citizens or subjects thereof * * *' means what it says.  The plaintiff even if no longer a citizen of Pennsylvania is a citizen of the United States and not a citizen of Mexico under the admitted facts.


2
The judgment will be affirmed.